PER CURIAM:
El .Tribunal Superior (San Juan) emitió orden permanente para liquidación de la aseguradora insolvente “The Commonwealth Insurance Co.” y designó al Comisionado de Seguros su Administrador liquidador *154bajo las órdenes del tribunal. 26 L.P.R.A. sec. 4008(1). Los demandantes recurridos son abogados que tienen radicada una acción civil en cobro de más de medio millón de dólares por servicios profesionales prestados a dicha aseguradora. El Comisionado solicitó la desestimación por sentencia sumaria del pleito civil basado en disposiciones de la Ley Uniforme de Liquidación de Aseguradores, 26 L.P.R.A. sees. 4007-4014, aduciendo, como fundamento, su facultad para atraer a un foro central administrativo todas las reclamaciones contra la corporación intervenida, método que promueve la ordenada adjudicación de las mismas. El tribunal denegó la solicitud del Administrador y el 23 abril, 1981 expedimos orden para que los recurridos nos indicaran su razón para oponerse al encauzamiento de su demanda en la vía especial provista por el Código de Seguros. Con encomiable franqueza han contestado que su posición no es la de frustrar los procedimientos adminis-trativos especialmente ordenados para el caso, sino obtener con razonable prontitud la adjudicación de su reclamación por el Comisionado de Seguros. Tampoco tienen objeción a que sea la sala que tiene asignada la supervisión del pro-cedimiento de liquidación la que asuma competencia en la citada reclamación de honorarios profesionales.
El Art. 40.040 del Código de Seguros al disponer que el Comisionado “notifique a todos los acreedores que tuvieren reclamaciones contra el asegurador para que sometan [las mismas]”; y el Art. 40.190 en su reiteración de aviso por el Comisionado a los acreedores para presentación de pruebas; así como el Art. 40.130 que prohíbe el embargo, gravamen o ejecución de los activos en liquidación, con substancial claridad indican el propósito de reunir todas las reclama-ciones en la oficina del Comisionado-Administrador en orden a la eficiente y más pronta consideración y adjudi-cación de las mismas.
Toda vez que la demanda de los recurridos fue radi-cada antes de autorizarse la liquidación de la Common*155wealth, habiéndose emplazado al Comisionado, su prelación no quedará afectada al referirla al foro administrativo.

Se dictará la correspondiente sentencia.

El Juez Presidente Señor Trías Monge no intervino.